                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JEREMY HEBERT, ET AL.                              CASE NO. 2:18-CV-00899

VERSUS                                             JUDGE JAMES D. CAIN, JR.

PRIME INSURANCE CO., ET AL.                        MAGISTRATE JUDGE KAY


                               MEMORANDUM ORDER

       Before the court are Motions in Limine [docs. 64, 65] filed by plaintiffs Jeremy

Hebert and Coca-J Truck’n LLC, seeking to strike affirmative defenses. Defendants oppose

the motions. Docs. 75, 76.

                                              I.
                                       BACKGROUND

       This suit arises from a motor vehicle accident that occurred on March 15, 2018.

Plaintiff Jeremy Hebert was driving an 18-wheeler owned by his employer, Coca-J Truck’n

LLC (“Coca-J”), on Interstate 210 in Calcasieu Parish, Louisiana. Hebert alleges that he

had stopped due to traffic congestion when he was rear-ended by Gerardo Peralez Jr., who

was also operating an 18-wheeler. Doc. 1, att. 2, pp. 3–4. As a result of the accident, Hebert

alleges that he suffered serious bodily injury and that Coca-J sustained damage and loss of

use to the truck and trailer Hebert was operating. Id. at 5.

       Hebert and Coca-J filed suit against their uninsured/underinsured motorist insurer,

United States Specialty Insurance Company (“USIC”); Peralez; his employer Santa

Barbara Services, LLC (“SBS”); and Santa Barbara’s insurer, Prime Insurance Company
(“Prime”) in the Fourteenth Judicial District Court, Calcasieu Parish, Louisiana.

Defendants removed the action to this court based on diversity jurisdiction, 28 U.S.C. §

1332. Doc. 1.

       Trial in this matter is currently set for May 26, 2020. By motions in limine filed on

March 23, 2020, plaintiffs move to strike the affirmative defenses asserted by Prime [doc.

64] and USIC [doc. 65] as unsupported and to exclude all evidence brought in connection

with those defenses. USIC and Prime both oppose the motions as untimely, vague, and

improper. Docs. 75, 76.

                                            II.
                                  LAW & APPLICATION

       A motion in limine allows the court to make a preliminary determination to exclude

evidence that is “clearly inadmissible on all potential grounds.” Hull v. Ford, 2008 WL

178890, at *1 (S.D. Tex. 2008) (citing Hawthorne Partners v. AT&T Tech., Inc., 831

F.Supp. 1398, 1400 (N.D. Ill. 1993)). The proper mechanism for challenging an insufficient

affirmative defense is a motion to strike filed under Federal Rule of Civil Procedure 12(f).

E.g., Acadian Diagnostic Labs., LLC v. Quality Toxicology, LLC, 2017 WL 9439103, at

*2 (M.D. La. Nov. 17, 2017). Under Rule 12(f), the court may strike an insufficient defense

“on a motion made by a party served with the pleading” if the motion is brought “either

before responding to the pleading or, if a response is not allowed, within 21 days after

being served with the pleading.” Fed. R. Civ. P. 12(f)(2).

       This matter concerns the answers and affirmative defenses filed by Prime and USIC

on July 17, 2018, and October 4, 2018, respectively. Docs. 6, 13. Plaintiffs’ motions were



                                            -2-
not filed until March 23, 2020. Docs. 64, 65. Accordingly, the motions are untimely under

Rule 12(f)(2).

        Under Rule 12(f)(1), the court may also “strike an insufficient defense . . . sua

sponte” at any time. GE Capital Commercial, Inc. v. Worthington Nat. Bank, 2011 WL

5025153, at *1 (N.D. Tex. Oct. 20, 2011) (citing McCorstin v. U.S. Dep’t of Labor, 630

F.2d 242, 244 (5th Cir. 1980)). “Striking an affirmative defense is warranted if it cannot,

as a matter of law, succeed under any circumstance.” United States v. Renda, 709 F.3d 472,

479 (5th Cir. 2013). “Even when addressing a pure question of legal sufficiency,” however,

“courts are ‘very reluctant’ to determine such issues on a motion to strike” and generally

prefer to address them through summary judgment or at trial. Veranda Assocs., L.P. v.

Hooper, 2012 WL 602143, at *3 (S.D. Tex. Feb. 23, 2012) (quoting 5C Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1381 (3d ed. 2004)).

        Defendants concede that their prescription defense is not viable and assert that they

will not pursue it. They submit that legal principles and evidence adduced during discovery

provide adequate support for their remaining defenses. Additionally, as defendants note,

plaintiffs might have challenged any defense through a motion for summary judgment but

did not. 1

        Given plaintiffs’ failure to timely challenge any of the defenses through a more

suitable mechanism, the court will not sort through the evidence now in order to narrow

the scope of trial on their behalf. The court also declines to rule on Prime’s request – raised


1
 The dispositive motion deadline in this matter was December 23, 2019. See doc. 19 (scheduling order). Plaintiffs did
not file a motion for summary judgment or seek to extend that deadline.


                                                        -3-
in response to plaintiffs’ motion – that the court permit its affirmative defense that a claim

is barred by settlement or compromise but bar any evidence of settlement “because such

evidence is inadmissible for showing liability.” Doc. 76, p. 11. Prime should have included

this issue with the several others raised in its own timely-filed Motion in Limine [doc. 62]

and must now await trial to seek additional exclusions.

                                             III.
                                       CONCLUSION

       For the reasons stated above, IT IS ORDERED that plaintiffs’ Motions in Limine

[docs. 64, 65] be DENIED.

       THUS DONE AND SIGNED in Chambers on this 9th day of April, 2020.


                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                             -4-
